DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/26/2020 was considered and placed on the file of record by the examiner.
 
	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-5, 7-10, 11-15 are rejected based on their dependency.
Claims 1, 6, 11 recite the limitation “the statistical distribution of the semantic label associated with the region of interest”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, 4, 7, 8, 9, 12, 13, 14 recite the limitation “the likelihood that an object is a road obstacle”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-11, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steelberg et al. (US 2020/0285910) in view of Caesar (US 2020/0272854).

Regarding claim 1, Steelberg teaches a road obstacle detection device, comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to: use a pre-learned first identifier to associate a semantic label with each pixel of an image (see figure 4, figure 6, para. 0044-0045, 0048-0051, where Steelberg discusses dividing image data into bounding boxes to associate annotation label of each image pixel region); 
use the statistical distribution of the semantic label associated with the region of interest and the statistical distribution of the semantic label estimated for the region of interest to estimate a likelihood that an object is a road obstacle (see figure 4, figure 6, para. 0033, 0128, where Steelberg discusses calculating a statistical probability for each bounding box associated with annotation labels to determine obstacles to avoid potential collisions).
Steelberg does not expressly teach use a pre-learned second identifier to estimate a statistical distribution of a semantic label of a predetermined region of interest of the image from a statistical distribution of a semantic label of a peripheral region that surrounds the region of interest.  However, Caesar teaches use a pre-learned second identifier to estimate a statistical distribution of a semantic label of a predetermined region of interest of the image from a statistical distribution of a semantic label of a peripheral region that surrounds the region of interest (see figure 13, para. 0033, 0128, where Caesar discusses calculating statistical scores for the semantic label of background regions outside the regions of interest to determine obstacles to avoid potential collisions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Steelberg with Caesar to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform semantic labeling of object regions.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Steelberg in this manner in order to improve semantic labeling of object regions by considering the surrounding background regions and object regions to properly label regions and avoid potential collisions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Steelberg, while the teaching of Caesar continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating statistical probability values for object regions and surrounding background regions to avoid collisions.  The Steelberg and Caesar systems 

Regarding claim 4, Caesar teaches wherein the processor is configured to: divide the image into a plurality of localized regions located in only one of a foreground or a background; select the region of interest and the peripheral region from the plurality of localized regions; and estimate the likelihood that an object is a road obstacle (see figure 13, para. 0033, 0071, 0128, where Caesar discusses calculating statistical scores for the semantic label of background regions outside the regions of interest).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Steelberg with Caesar to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform semantic labeling of object regions.  

Regarding claim 5, Steelberg and Caesar teach wherein the region of interest is a rectangular region that encompasses a region likely to be an object, which is acquired by extracting a region of a solid mass from an image (see figure 4, figure 6, para. 0044-0045, 0048-0051, where Steelberg discusses dividing image data into bounding boxes to associate annotation label of each image pixel region; see figure 13, para. 0033, 0128, where Caesar discusses bounding box around each object mass).  
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed 

Claim 6 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 9 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 10 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 11 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory storage medium. 
Claim 14 is rejected as applied to claim 4 as pertaining to a corresponding non-transitory storage medium. 
Claim 15 is rejected as applied to claim 5 as pertaining to a corresponding non-transitory storage medium.




s 3, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Steelberg et al. (US 2020/0285910) in view of Caesar (US 2020/0272854) in view of Pillai et al. (US 2016/0267331).

Regarding claim 3, Steelberg and Caesar do not expressly teach wherein the processor is configured to estimate the likelihood that an object is a road obstacle based on a probability that is determined using visual saliency, which is defined by a relationship between the peripheral region and the region of interest.  However, Pillai teaches wherein the processor is configured to estimate the likelihood that an object is a road obstacle based on a probability that is determined using visual saliency, which is defined by a relationship between the peripheral region and the region of interest (see para. 0034, 0109, where Pillai discusses calculating the similarity of regions to combine or separate the regions in order to determine potential obstacles).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Steelberg and Caesar with Pillai to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform semantic labeling of object regions.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Steelberg and Caesar in this manner in order to improve semantic labeling of object regions by calculating the saliency relationship with the adjacent regions to properly label regions and avoid potential collisions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Steelberg and Caesar, while the teaching of Pillai continues to perform the same function as originally taught prior to being 

Claim 8 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 13 is rejected as applied to claim 3 as pertaining to a corresponding non-transitory storage medium. 

Allowable Subject Matter
Claims 2, 7, 12 would be allowable if 112 rejection issue is corrected and claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the processor is configured to estimate the likelihood that an object is a road obstacle based on a square of a difference between the statistical distribution of the semantic label associated with the region of interest and the statistical distribution of the semantic label estimated for the region of interest, an absolute value of the difference, an inner product, and a probability distribution distance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vernaza et al. (US 2018/0129912) discusses predicting semantic boundaries at boundary pixels of objects.
Zhu et al. (US 9,122,948) discusses an autonomous vehicle captures the images using one or more sensors, and determine object labels, their corresponding object label parameters for the detected objects.
Son (Non-Patent Literature titled “Road detection using segmentation by weighted aggregation based on visual information and posteriori probability of road regions”) discusses road regions are detected by combining a posteriori probability and visual information using image segmentation algorithm.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663